Filed Pursuant to General Instruction II.K. of Form F-9 FileNo. 333-156187 PROSPECTUS SUPPLEMENT (To short form base shelf prospectus dated December 23, 2008) US$500,000,000 Thomson Reuters Corporation 5.85%Notes due 2040 We will pay interest on the notes on April 15 and October 15 of each year, beginning on October 15, 2010. Thenotes will mature on April 15, 2040. The notes will be direct, unsecured obligations of Thomson Reuters Corporation. The notes will be issued only in denominations of US$2,000 and multiples of US$1,000 in excess thereof. We may redeem all or a portion of the notes at any time at 100% of their principal amount plus a make-whole premium. We will also have the option to redeem the notes in whole and not in part at any time at 100% of the aggregate principal amount of the notes plus accrued interest to the date of redemption in the event of certain changes to Canadian withholding taxes. We will be required to make an offer to purchase the notes at a price equal to 101% of their principal amount, plus accrued and unpaid interest to the date of repurchase, upon the occurrence of a Change of Control Triggering Event (as defined herein). See the section of this prospectus supplement entitled “Description of the Notes” for more information, including a description of the ranking of the notes. Investing in the notes involves risks that are described in some of the documents incorporated by reference herein and in the “Risk Factors” section on pageS-3 of this prospectus supplement and page 6 of the accompanying short form base shelf prospectus. Per Note Total Public offering price (1) 98.288% US$491,440,000 Underwriting commission 0.875% US$ 4,375,000 Proceeds to Thomson Reuters (before expenses) 97.413% US$487,065,000 Plus accrued interest on the notes fromMarch 30, 2010, if settlement occurs after that date. The notes will not be listed on any securities exchange or quotation system and, consequently, there is no market through which the notes may be sold and purchasers may not be able to resell notes purchased under this prospectus supplement. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying short form base shelf prospectus. Any representation to the contrary is a criminal offense. We are permitted to prepare this prospectus supplement and the accompanying short form base shelf prospectus in accordance with Canadian disclosure requirements, which are different from those of the United States. We prepare our financial statements in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board, which we refer to as IFRS. Our financial statements are subject to Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board as well as Canadian and U.S.securities regulatory auditor independence standards. Our consolidated financial statements may not be comparable to the financial statements of U.S.companies. Owning the notes may subject you to tax consequences in both the United States and Canada. This prospectus supplement and the accompanying short form base shelf prospectus may not describe these tax consequences fully. You should read the tax discussion contained in this prospectus supplement and the accompanying short form base shelf prospectus. Your ability to enforce civil liabilities under U.S.federal securities laws may be affected adversely because our company is incorporated under the laws of the Province of Ontario, Canada, some of our officers and directors and some of the experts named in this prospectus supplement and the accompanying short form base shelf prospectus are non-U.S. residents, and some of our assets and some of the assets of those officers, directors and experts may be located outside of the United States. The notes will be ready for delivery in book-entry form only through the facilities of The Depository TrustCompany and its direct and indirect participants, including Euroclear and Clearstream, on or about March30, 2010. Joint Book-Running Managers J.P. Morgan Morgan Stanley RBS UBS Investment Bank Senior Co-Managers BofA Merrill Lynch Deutsche Bank Securities RBC Capital Markets Co-Managers Barclays Capital BMO Capital Markets Citi Credit Suisse Goldman, Sachs & Co. HSBC Jefferies & Company Scotia Capital Standard Chartered Bank TD Securities March23, 2010 TABLE OF CONTENTS Prospectus Supplement Page Important Notice About Information in this Prospectus Supplement and the Accompanying Short Form Base Shelf Prospectus S-1 Documents Incorporated by Reference S-1 Cautionary Note Concerning Factors That May Affect Future Results S-2 Risk Factors S-3 Business S-3 Recent Developments S-3 Note Tender Offer and Redemption S-3 Use of Proceeds S-3 Selected Consolidated Financial Information S-4 Capitalization and Indebtedness S-6 Interest Coverage S-7 Description of the Notes S-8 Certain United States Federal Income Tax Considerations S-15 Certain Canadian Federal Income Tax Considerations S-16 Underwriting S-16 Credit Ratings S-19 Legal Matters S-19 Independent Auditors' Consent
